Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a job manager coupled to the plurality of PEs and configured to activate a first portion of the plurality of PEs for processing received data by providing clock signals to the first portion of the plurality of PEs in response to an adaptive power profile (APP) selection indicator from a baseband processor” in claim 1, “the job manager maintains a second portion of the plurality of PEs in a low power mode by preventing the clock signals from reaching the second portion of the plurality of Pes”, in claim 3, and “the job manager is configured to provide an enable/disable signal to at least one of the plurality of PEs based on stored APP and the APP selection indicator”, in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,423,215 in view of Zhang, US Patent Appl. Pub. No. 2017/0329628.
Claim 1 of U.S. Patent No. 10,423,215 discloses all claim limitations of claim 1 in the current Application except an adaptive power profile (APP) selection indicator from a baseband processor.
Zhang teaches task management method for baseband processor (FIG. 3, 302, FIG. 4, 402) in a smartphone, wherein the baseband processor selectively wakes up/activates (i.e. changes the power state/APP) of an application processor (FIG. 3, 303, FIG. 4, 403) only  in response to determining that specific tasks/jobs require execution/processing by the application processor (FIG. 2, paragraph 0055, lines 1-9, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Zhang with claim 1 of U.S. Patent No. 10,423,215 in order to implement an adaptive power profile (APP) selection indicator from a baseband processor. One of ordinary skill in the art would be motivated to do so in order to reduce the power consumption.
Claims 2-9, being dependent on claim 1, are rejected based on the same ground of rejection.
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,423,215 in view of Bai et al., US Patent No. 8,689,021.
Claim 13 of U.S. Patent No. 10,423,215 discloses all claim limitations of claim 10 in the current Application except a local storage in a job manager.
Bai teaches a multi-core processing system (Fig. 1), utilizing a Power management module 14 (job manager) for selecting, retrieving, and applying candidate power configuration among different pre-stored configurations (within the Power management module 14) based on internally generated dynamic power profiles for managing the plurality of processing cores based on the job workload  (Fig. 1, 12A-D, Fig(s) 2 and 3, column 1, line 44 – column 2, line 6, column 3, lines 14-19, line 60 – column 4, line 7, lines 13-41, column 5, lines 20-55, column 6, lines 1-27, column 7, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Bai with claim 13 of U.S. Patent No. 10,423,215 in order to implement a local storage in a job manager. One of ordinary skill in the art would be motivated to do so in order to reducing the combined power consumption.
Claims 11-16, being dependent on claim 10, are rejected based on the same ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the first group of PEs processing engines" in lines 3-4.
Claim 21 recites the limitation “each of the first group of the processing engines” in lines 2-3.
There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al., US Patent No. 8,689,021 in view of Zhang, US Patent Appl. Pub. No. 2017/0329628.
Regarding claim 1, Bai discloses a baseband subsystem configured to facilitate network communication with power conservation capabilities (Fig(s) 1-4), the subsystem comprising:
a plurality of processing engines (PEs) (Fig. 1, 12A-12D) operable to perform a plurality of data processing functions (column 3, lines 14-19, column 7, lines 31-44); and
a job manager (Fig. 1, Power management module 14, including Policy management module 36) coupled to the plurality of PEs (Fig. 1) and configured to activate a first portion of the plurality of PEs for processing received data by providing clock signals to the first portion of the plurality of PEs (in response to an adaptive power profile (APP) selection indicator (selection based on APP indicator is inherently disclosed because the policy management module 36 must necessarily distinguish and select the candidate power configuration indicated for the respective core among 
Bai does not specifically state the selection being done by a baseband processor.
Zhang teaches task management method for baseband processor (FIG. 3, 302, FIG. 4, 402) in a smartphone, wherein the baseband processor selectively wakes up/activates (i.e. changes the power state/APP) of an application processor (FIG. 3, 303, FIG. 4, 403) only in response to determining that specific tasks/jobs require execution/processing by the application processor (FIG. 2, paragraph 0055, lines 1-9, paragraph 0056, lines 3-6, paragraph 0059, paragraphs 0072-0075, FIG. 6, paragraph 0120, paragraphs 0127-0130).Thus, reducing the power consumption (paragraphs 0006, 0035, and 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Zhang with subsystem disclosed by Bai in order to implement the selection being done by a baseband processor. One of ordinary skill in the art would be motivated to do so in order to reduce the power consumption.
Regarding claim 2, Bai further discloses the subsystem, further comprising an adaptive power profile (APP) containing information relating to power utilization and load balancing for optimizing data processing (Fig(s) 1-3, column 3, lines 14-19, line 60 – column 4, line 41, column 5, line 29 – column 6, line 25, column 7, lines 31-44).

Regarding claim 10, Bai discloses a method of power conservation operating in a base station for network communication (Fig(s) 1-4), the method comprising:
receiving job requests for data processing (column 3, lines 14-19, column 7, lines 31-44) ;
retrieving an adaptive power profile (APP) from a local storage in a job manager (Fig. 2, internal power profiles and corresponding configurations generated and stored within the Power management module 14 in Fig(s) 1-3, column 1, line 44 – column 2, line 6, column 3, line 60 – column 4, line 12, lines 30-41, column 5, lines 4-45, column 6, lines 1-25);
activating a first group of processing engines (PEs) for processing the job requests in accordance with the APP and the job requests (column 4, lines 13-19, column 4, lines 13-22, column 5, lines 29-55, Fig. 4, column 9, lines 17-64); and
placing a second group of PEs into a low power mode in response to the job requests and the APP for power conservation (column 4, lines 13-19, column 4, lines 13-22, column 5, lines 29-55, Fig. 4, column 9, lines 17-64).
Bai does not specifically disclose the job requests being received from a pocket processing subsystem.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Zhang with subsystem disclosed by Bai in order to implement the job requests being received from a pocket processing subsystem. One of ordinary skill in the art would be motivated to do so in order to reduce the power consumption.
Regarding claim 11, the combination of Bai and Zhang, further teaches the method, further comprising:
receiving an APP selection indicator from the pocket processing subsystem (Zhang, FIG. 2, paragraph 0055, lines 1-9, paragraph 0056, lines 3-6, paragraph 0059, paragraphs 0072-0075, FIG. 6, paragraph 0120, paragraphs 0127-0130); and
allocating data processing associated with the job requests to the first group of PEs processing engines in response to the APP selection indicator (Bai, column 4, lines 13-19, column 4, lines 13-22, column 5, lines 29-55, Fig. 4, column 9, lines 17-64).
.
Claims 4-7, 12-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al., US Patent No. 8,689,021 in view of Zhang, US Patent Appl. Pub. No. 2017/0329628, and further in view of Davis, US Patent Appl. Pub. No. 2015/0323982.
Regarding claim 17, Bai discloses a method of power conservation operating in a baseband subsystem for network communication (Fig(s) 1-4), comprising:
receiving job requests for data processing (column 3, lines 14-19, column 7, lines 31-44); and
retrieving an adaptive power profile (APP) from a local storage memory in a job manager (Fig. 2, power profiles and corresponding configurations generated and stored within the Power management module 14 in Fig(s) 1-3, column 1, line 44 – column 2, line 6, column 3, line 60 – column 4, line 12, lines 30-41, column 5, lines 4-45, column 6, lines 1-25).
Bai does not specifically disclose the job requests being received from a baseband processor.
Zhang teaches task management method for baseband processor (FIG. 3, 302, FIG. 4, 402) in a smartphone, wherein the baseband processor selectively wakes up/activates (i.e. changes the power state/APP) of an application processor (FIG. 3, 303, FIG. 4, 403) only in response to determining that the received SMS messages require execution/processing by the application processor (FIG. 2, paragraph 0055, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Zhang with subsystem disclosed by Bai in order to implement the job requests being received from a baseband processor. One of ordinary skill in the art would be motivated to do so in order to reduce the power consumption.
Bai and Zhang do not specifically state activating a memory read interface into an active mode for memory read operation in response to the job requests and the APP, and driving a memory write interface into a low power mode in response to the job requests and the APP for power conservation.
Davis teaches buffer (memory – FIG. 1, paragraph 0032) power management (Abstract, paragraph 0004), wherein a power reduction policy (APP for power conservation – 235, FIG. 3, paragraphs 0037-0038) determines when to terminate or activate power to the buffer write circuit 115 and/or the buffer read circuit 135 (i.e. the memory write and read interface, respectively (FIG. 2, paragraph 0034, paragraphs 0043-0044). Davis further teaches when the read circuit is activated and powered for processing data/jobs, powering down the write circuit for respective date processing (i.e. activating a memory read interface into an active mode for memory read operation in response to the job requests, and driving a memory write interface into a low power mode in response to the job requests – FIG. 4B, paragraphs 0059-0061, paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described circuitry and functionality, as suggested by Davis with the method disclosed by Bai and Zhang in order to implement activating a memory read interface into an active mode for memory read operation in response to the job requests and the APP, and driving a memory write interface into a low power mode in response to the job requests and the APP for power conservation. One of ordinary skill in the art would be motivated to do so in order to significantly reducing the power consumption in the baseband subsystem.
Regarding claim 18, Bai further discloses the method, further comprising activating a first group of processing engines (PEs) for processing the job requests in accordance with the APP and the job requests (column 4, lines 13-19, column 4, lines 13-22, column 5, lines 29-55, Fig. 4, column 9, lines 17-64).
Regarding claim 19, Bai further discloses the method, as per claim 18, further comprising driving a second group of PEs into a low power mode in response to the job requests and the APP for power conservation (column 4, lines 13-19, column 4, lines 13-22, column 5, lines 29-55, Fig. 4, column 9, lines 17-64).
Regarding claim 20, Bai as combined with Zhang and Davis, further teaches the method, further comprising:
receiving an APP selection indicator from the baseband processor(Zhang, paragraph 0059, paragraphs 0072-0075, FIG. 6, paragraph 0120, paragraphs 0127-0130); and

Regarding claims 4 and 6, and 12 and 13, Bai and Zhang disclose the subsystem and the method, as per claims 1 and 10, respectively.
With respect to claim 4, Bai and Zhang do not specifically state a memory read interface coupled to the job manager and configured to enter a low power mode for power conservation when an enable signal from the job manager indicates a disable mode.
With respect to claim 6, Bai and Zhang do not specifically state a memory write interface coupled to the job manager and configured to enter a low power mode for power conservation when an enable signal from the job manager indicates a disable mode.
With respect to claim 12, Bai and Zhang do not specifically state driving a memory read interface into a low power mode in response to the job requests and the APP for power conservation.

Davis teaches buffer (memory – FIG. 1, paragraph 0032) power management (Abstract, paragraph 0004), wherein a power reduction policy (APP for power conservation – 235, FIG. 3, paragraphs 0037-0038) determines when to terminate or activate power (enable/disable mode) to the buffer write circuit 115 and/or the buffer read circuit 135 (i.e. the memory write and read interface, respectively (FIG. 2, paragraphs 0032-0034, paragraphs 0043-0044) utilizing respective control/enable signals (FIG(s) 1 and 4A – paragraphs 0045-0048, 0052, 0055 and 0056). Thus, significantly reducing the power consumption of the frame buffer (paragraph 0063, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described circuitry and functionality, as suggested by Davis with the subsystem and method disclosed by Bai and Zhang in order to implement a memory read interface coupled to the job manager and configured to enter a low power mode for power conservation when an enable signal from the job manager indicates a disable mode, a memory write interface coupled to the job manager and configured to enter a low power mode for power conservation when an enable signal from the job manager indicates a disable mode, driving a memory read interface into a low power mode in response to the job requests and the APP for power conservation, and driving a memory write interface into a low power mode in response to the job requests and the APP for power conservation. One of ordinary skill in the art 
Regarding claim 5, Davis further teaches the subsystem as per claim 4, wherein the memory read interface is activated when the enable signal from the job manager indicates an enable mode (paragraphs 0048, 0052, 0055, and 0056).
Regarding claim 7, Davis further teaches the subsystem as per claim 6, wherein the memory write interface is activated when the enable signal from the job manager indicates an enable mode (paragraphs 0048, 0052, 0055, and 0056).
Claims 3, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al., US Patent No. 8,689,021 in view of Zhang, US Patent Appl. Pub. No. 2017/0329628, and further in view of Banerjee et al., US Patent Appl. Pub. No. 2017/0075408.
Regarding claims 3, 8, 15, and 16, Bai and Zhang disclose the subsystem and method, as per claims 1 and 10, respectively.
With respect to claim 3, Bai and Zhang do not specifically state the job manager maintains a second portion of the plurality of PEs in a low power mode by preventing the clock signals from reaching the second portion of the plurality of PEs.
With respect to claim 8, Bai and Zhang do not specifically state each of the plurality of PEs includes a clock gating circuit (CGC) configured to receive the clock signals when the PE is in an active mode.
With respect to claim 15, Bai and Zhang do not specifically state activating a first group of processing engines (PEs) includes driving system clock signals to clock gating circuits (CGCs) of the first group of PEs.

Banerjee teaches an apparatus (cellphone, incorporating multi-core 100, FIG. 1, paragraph 0025) and a method, wherein a power manager 105 selectively gates and un-gates the respective clock(s) fed to each of the individual cores 110-1–110-4 in order to switch the respective core(s) in and out of power-down (low-power mode – paragraphs 0025-0029), utilizing plurality of Power-down mode circuits 104-1–104-4 (CGCs). Thus, preventing excess inrush current caused during switching in/out of the power-down mode (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described apparatus and functionality, as suggested by Banerjee with the subsystem and method disclosed by Bai and Zhang in order to implement the job manager maintains a second portion of the plurality of PEs in a low power mode by preventing the clock signals from reaching the second portion of the plurality of Pes, each of the plurality of PEs includes a clock gating circuit (CGC) configured to receive the clock signals when the PE is in an active mode, activating a first group of processing engines (PEs) includes driving system clock signals to clock gating circuits (CGCs) of the first group of Pes, and activating a first group of processing engines (PEs) includes driving system clock signals to clock gating circuits (CGCs) of the first group of PEs. One of ordinary skill in the art would be motivated to do so in order to prevent excess inrush current in the subsystem during mode switching.
s 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al., US Patent No. 8,689,021 in view of Zhang, US Patent Appl. Pub. No. 2017/0329628, in view of Davis, US Patent Appl. Pub. No. 2015/0323982, and further in view of Regini et al., US Patent Appl. Pub. No. 2012/0260258.
Regarding claim 21, Bai, Zhang, and Davis disclose the method, as per claim 17.
Bai, Zhang, and Davis do not specifically state performing the data processing associated with the job requests using a pipelined process, wherein each of the first group of the processing engines performs at least two processing cycle at a time.
Regini teaches dynamically determining the degree of parallelism for plurality of cores (group of processing engines) based on incoming workload (jobs) (FIG(s) 1-5, Abstract, paragraph 0005, paragraphs 0024-0026, 0038-0042). Regini further teaches activating additional cores for overlapping parallel execution (i.e. pipelined process) or restricting the workload processing to a single core (i.e. non-pipelined process) (FIG. 5, paragraphs 0079-0084). Thus, preventing power waste during single-threaded workloads and optimizing the core utilization during multi-threaded workloads (paragraphs 0002-0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Regini with the method disclosed by Bai, Zhang, and Davis in order to implement performing the data processing associated with the job requests using a non-pipelined process, wherein each of the first group of the processing engines performs at least two processing cycle at a time. One of ordinary skill in the art would be motivated 
Regarding claim 22, Regini, as combined with Bai, Zhang and Davis, further teaches the method, as per claim 21, wherein the pipelined process includes:
starting a first processing cycle at a first processing engine to process a first job; and starting a second processing cycle at a second processing engine to process a second job (paragraphs 0024-0026, 0038-0042).
Regarding claim 23, Regini, as combined with Bai, Zhang and Davis, further teaches the method, as per claim 22, wherein the pipelined process further includes starting a third processing cycle at the first processing engine to process a third job, wherein the first and the third processing cycles overlap (paragraphs 0024-0026, 0038-0042).
Regarding claim 24, Regini, as combined with Bai, Zhang and Davis, further teaches the method, as per claim 23, wherein the pipelined process further includes starting a fourth processing cycle at the second processing engine to process a fourth job, wherein the second and the fourth processing cycles overlap (paragraphs 0024-0026, 0038-0042).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186